Citation Nr: 1412933	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-41 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for a low back disability.  

4.  Entitlement to an increased evaluation for patellofemoral syndrome of the left knee, evaluated noncompensably disabling prior to January 27, 2011, and 10 percent disabling, thereafter, with a temporary 100 percent evaluation from September 11, 2012, to November 1, 2012.  

5.  Entitlement to an increased evaluation for patellofemoral syndrome of the right knee, evaluated noncompensably disabling prior to January 27, 2011, and 10 percent disabling thereafter.  

6.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Colin Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to August 1990.  

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from July 2008, November 2009, and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery Alabama.  

In the June 2011 rating decision, the RO partially granted the Veteran's claims for increased evaluations of his bilateral knee disability; 10 percent evaluations were assigned, effective from January 27, 2011.  The Veteran expressed disagreement with the assigned evaluations, and the current appeal ensued.  These partial allowances have created "staged" ratings and do not constitute a full grant of the benefits sought ratings.  Accordingly, the Veteran's claims for increased evaluations for his knee disabilities remain in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

A hearing was held in July 2013 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing testimony is in the file.  At the July 2013 hearing, the Veteran submitted additional, pertinent evidence in support of his claims, accompanied a waiver of local consideration of this.  This waiver is contained in the Veteran's VA claims file.  38 C.F.R. §§ 19.9, 20.1304(c) (2013).

Characterization of an issue on appeal

In October 2007, the Veteran filed claims to establish service connection for depression and PTSD.  Throughout the pendency of the Veteran's appeal, the RO has developed and adjudicated these claims together, under various characterizations.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veteran's Claims (the Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  Although the record reflects several psychiatric diagnoses during the appeal period, as will be discussed below, the most probative evidence reflects that the Veteran's psychiatric symptoms are manifestations of PTSD and major depressive disorder, and, by this decision, the Board established service connection for these disabilities.  

In light of above, this claim has been expanded and recharacterized as stated on the title page.  These determinations are in line with the evidence of record and the Court's holding in Clemons.  As the Board is granting this claim to the fullest extent, the Veteran is not prejudiced by the Board's actions in this regard.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The issues of (1) entitlement to service connection for a low back disability, (2) entitlement to an increased evaluation for patellofemoral syndrome of the left knee, (3) entitlement to an increased evaluation for patellofemoral syndrome of the right knee, and (4) entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 2007 rating decision denied the Veteran's claim to establish service connection for a low back disability; the Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the May 2007 rating decision raises a reasonable possibility of substantiating the Veteran's claim to establish service connection for a low back disability.  

3.  The Veteran is not a combat veteran. 

4.  A diagnosis of PTSD based on a claimed in-service stressor, in accordance with the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV), has been offered.

5.  Credible supporting evidence that the claimed in-service stressor occurred has been submitted.  

6.  The most probative evidence reflects that the Veteran's major depressive disorder and PTSD are the result of an in-service stressor event.  


CONCLUSIONS OF LAW

1.  The May 2007 rating decision is final with respect to the Veteran's claim to establish service connection for a low back disability.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a low back disability, is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

3.  The criteria for service connection for PTSD and major depressive disorder are met.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's previously-denied claim of entitlement to service connection for a low back disability and establishes service connection for an acquired psychiatric disability, to include major depressive disorder and PTSD.  As these actions constitute full allowances of the Veteran's claims, no discussion of VA's duty to notify or assist is necessary.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection and New and Material Evidence

In general, service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2012).  

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F. 3d 1362 (Fed. Cir. 2011).  

Petition to Reopen

In December 2006, the Veteran filed a claim to establish service connection for a low back disability.  This claim was denied by the RO in a May 2007 rating decision, and the Veteran was notified of this decision and his appellate rights later that month.  The Veteran did not express disagreement with this determination or submit new and material evidence in support of his claim during the appellate period, and thus, the May 2007 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1100; 20.1103 (2013); see also Bond v. Shinseki, 659 F. 3d 1362 (Fed. Cir. 2011).  

Throughout the pendency of the current appeal, the RO has stated that the Veteran's claim has been reopened because new and material evidence has been submitted, and the claim has been considered on the merits.  Regardless, the Board is not bound by those determinations as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In the May 2007 rating decision, the Veteran's claim was denied because the evidence of record did not reflect a diagnosis of a chronic low back disability or an indication that the Veteran had a chronic low back disability related to his active duty.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the May 2007 rating decision that addresses this bases.  

Evidence submitted and obtained since the May 2007 rating decision includes a March 2011 statement from the Veteran and the May 2011 VA examination report which reflect a diagnosis of degenerative disc disease of the lumbosacral spine and the Veteran's assertion that he has experienced symptoms congruent with this disability since his active duty.  This evidence is "new," as it had not been previously considered by VA, and "material" as it raises the reasonable possibility of substantiating the Veteran's claim.  The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for a low back disability since the prior final denial of this claim in May 2007.  On that basis, the claim is reopened.  

As noted above, during the pendency of the appeal, the RO has reopened the Veteran's claim and considered such on the merits, and thus, it would be proper for the Board to consider the merits of the Veteran's claim at this time.  Hickson v. Shinseki, 23 Vet. App. 394 (2010); however, as will be discussed in the REMAND section, further evidentiary development concerning this claim is necessary in order to fulfill VA's duty to assist the Veteran in substantiating his claim.  

Service Connection for psychiatric disabilities, to include PTSD

The laws and regulations pertinent to service connection, in general, apply to acquired psychiatric disabilities.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).
VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304 (f)(5).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Discussion

The Veteran claims that he has PTSD and major depressive disorder as a result of harassment, a form of personal assault, by his ex-wife and a commanding officer which occurred during his active duty.  The Court has stressed the necessity of complete development of the evidence if a PTSD claim is based on an alleged personal assault.  Patton v. West, 12 Vet. App. 272, 278-80 (1999).  In Patton, the Court pointed out that there are special evidentiary development procedures for PTSD claims based on personal assault contained in VA ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 5.14(c) (Feb. 20, 1996), and former M21-1, Part III, 7.46(c)(2) (Oct. 11, 1995).

These M21-1 provisions require that in cases where available records do not provide objective or supportive evidence of the alleged in-service stressor, it is necessary to develop for this evidence.  M21-1, Part III, 5.14(b) (2).  As to personal-assault PTSD claims, more particularized requirements are established regarding the development of "alternative sources" of information, as service records may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities.  M21-1, Part III, 5.14(c).  Further, the provisions of subparagraphs (7) and (8) indicate that "[b]ehavior changes that occurred at the time of the incident may indicate the occurrence of an in-service stressor", "secondary evidence may need interpretation by a clinician, especially if it involves behavior changes", and that "[e]vidence that documents such behavior changes may require interpretation in relationship to the medical diagnosis by a VA neuropsychiatric physician."

The Veteran claims that in 1989, during his active duty, his ex-wife abruptly left him, told him that their child was not, in fact, his, and told his supervising officer that he had been abusing her.  She then went to live with her parents and did not allow the Veteran to see or speak to their child.  The Veteran claims that because of his ex-wife's actions, his supervising officer treated him unfairly, resulting in several Article 15s, and he was eventually discharged for a physical disability as recommended by a Medical Board.  See a December 2007 statement from the Veteran.  

The post-service evidence shows that, after separation from service in 1990, the Veteran took a job as a truck driver before losing his driver's license due to unpaid child support and substance abuse.  Thereafter, he lived with friends and family members and was incarcerated on several occasions for various infractions.  He first sought psychiatric treatment in December 2006 from Mobile Infirmary Medical Center, who diagnosed depression and had him transferred to VA for inpatient care.  Since that time, the Veteran has received extensive psychiatric treatment from VA and has been examined by several private mental health professionals in connection with his claim for disability benefits from the Social Security Administration (SSA), who found him to be disabled since July 1, 2007, due to "Affective/Mood disorders."  Although various acquired psychiatric disabilities have been diagnosed during the appeal period, the most probative medical evidence reflects that the Veteran's psychiatric symptomatology is best described by diagnoses of PTSD and major depressive disorder, and Dr. Law, a private psychologist who interviewed the Veteran and reviewed the complete record, opined that these disabilities were the result of the in-service stressor events described by the Veteran and reflected in the evidence.  See a January 2012 Psychiatric Evaluation from Dr. Law.  

Therefore, the issue to be resolved is whether there is credible supporting evidence that the Veteran experienced harassment from his ex-wife and supervising officer during active duty.  This question is one of fact to be resolved by VA adjudicators alone.  Wilson v. Derwinski, 2 Vet. App. 614 (1992); Wood v. Derwinski, 1 Vet. App. 190 (1991).

Although the Veteran's service treatment records, to include the Medical Board proceedings, do not show complaints of or treatment for psychiatric symptoms; rather, the Veteran was discharged due to physical disabilities.  However, there is ample evidence supporting the Veteran's assertions.  Due to orthopedic conditions involving the Veteran's left shoulder and knees, a Medical Board was scheduled in October 1989.  In December 1989, divorce proceedings were finalized with the Veteran in abstentia, and court records show that his ex-wife received primary custody of their son.  The Veteran was ordered to make monthly child-support payments and was provided two hours of visitation each week.  In June 1990, the Veteran received an Article 15 for being intoxicated while on duty.  

Further, the record includes three statement from the Veteran's sister, with whom he had lived for an extended period.  Her statements reflect that the Veteran's demeanor and attitude changed significantly after his separation from service, as he experienced periods of substance abuse, unemployment, homelessness, and mood fluctuations, to include crying spells.  According to his sister, these behaviors were not present throughout their childhood or early adulthood, occurring for the first time after separation from service.  This evidence was reviewed by Dr. Law in connection with the January 2012 Psychiatric Evaluation, and he unequivocally stated in that report that the alleged stressor events occurred as described by the Veteran.  

Overall, the evidence recounted above reflects behavioral changes so as to corroborate his claimed in-service stressor - harassment, a type of personal assault.  These documented behavioral changes (i.e., drinking alcohol on while on duty, substance abuse, severe mood swings) are significant because, as noted above, VA's Adjudication Procedure manual states that "[b]ehavior changes that occurred at the time of the incident may indicate the occurrence of an in-service stressor", and that "secondary evidence may need interpretation by a clinician, especially if it involves behavior changes" and that "[e]vidence that documents such behavior changes may require interpretation in relationship to the medical diagnosis by a VA neuropsychiatric physician."  
 
Moreover, where PTSD is based on a claimed in-service personal assault, 38 C.F.R. Part 3 sets forth that evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may constitute credible evidence of the stressor.  Such evidence includes, but is not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304 (f) (5) (2013).  The Federal Circuit recently held that under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).  

Review of the Veteran's post-service VA and private treatment records reflects that private and VA mental health experts have evaluated the secondary evidence of the in-service harassment, interpreted that evidence, and concluded that the events occurred as described by the Veteran and resulted in diagnoses of PTSD and major depressive disorder.  

As noted above, there is evidence of record which notes the Veteran's behavioral changes after the time of the alleged incident, and further, there is no evidence of record which calls the veracity of the Veteran's reports of the harassment into question.  To the contrary, Dr. Law and several VA medical professionals have provided diagnoses of PTSD and major depressive disorder based on the evidence, recounted above, concerning the Veteran's alleged stressor.  

The Board finds the January 2012 opinion from Dr. Law to be persuasive, as it is based on accurate facts and is supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

The lay testimony is competent, credible, and persuasive.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed.Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, because the lay testimony supports a diagnosis by a medical professional, it must be accorded some weight in the matter.  

While the reported harassment is not noted in the Veteran's service records, the medical evidence recounted above strongly suggests that the claimed in-service stressor occurred.  Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).  Because diagnoses of PTSD and major depressive disorder based on an in-service stressor has been offered, and because credible supporting evidence that the in-service stressor occurred has been offered, service connection for PTSD is warranted.


ORDER

New and material evidence having been presented, the Veteran's claim for entitlement to service connection for a low back disability is reopened, and to that extent only, the appeal is granted.
Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and PTSD, is granted.  


REMAND

The Board concludes that, for the reasons expressed below, the remainder of the Veteran's claims must be remanded in order for VA to fulfill its duty to assist the Veteran in substantiating his claims.  

Concerning the Veteran's low back disability claim, the record reflects an in-service low back strain and a current diagnosis of degenerative disc disease of the lumbosacral spine.  In May 2011, the Veteran was provided a VA examination in connection with this claim and the examiner opined that his current low back disability was not the result of his in-service low back injury; however, the Board concludes that this opinion is inadequate because the record before the examiner and the Board is incomplete.  Critically, although several records reference a 1993 low back surgery (a discectomy) performed at Spring Hill Hospital in Mobile, Alabama, these records have not been requested or obtained by the RO.  On remand, these records must be sought, as the medical evidence contained therein may impact the Veteran's claim.  

Also, the record reflects that the symptomatology associated with the Veteran's bilateral knee disabilities has increased since the most recent VA examination was conducted in May 2012.  Specifically, at the July 2013 hearing, the Veteran asserted that he experiences increased pain and limited motion in each knee, and he underwent arthroscopy and debridement of his left knee in September 2012.  In light of the evidence showing a worsening of bilateral knee symptoms since the most recent VA examination, the Veteran must be provided another examination to determine the current severity and manifestations of his knee disabilities.  

Since the Veteran's TDIU claim is partially dependent on the assigned combined evaluation, it is inextricably intertwined with the issues granted and remanded by the Board.  Accordingly, adjudication of this issue must be deferred at this time.  This is especially true in the present case because, as of the present, the Veteran does not meet the schedular criteria of 38 C.F.R. § 4.16(a), although this will change when an initial evaluation is assigned for his PTSD and major depressive disorder.  Indeed, in his January 2012 Psychiatric Evaluation, Dr. Law opined that the Veteran was unemployable due to his PTSD and major depressive disorder.  

To ensure that the record on appeal is complete, updated VA treatment records from the Outpatient Clinic in Mobile, Alabama, and the VA Medical Center in Biloxi, Mississippi, must be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all VA treatment records from the VA Medical Center in Biloxi, Mississippi, and all associated outpatient clinics, including the Outpatient Clinic in Mobile Alabama dated from August 21, 2012, to the present.  Document all attempts to secure this evidence in the claims file.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.  

2.  Request that the Veteran identify any and all private treatment records which may be pertinent to his claims.  After obtaining authorization(s) from the Veteran, obtain copies of all identified treatment records and associate them with the claims file.  The RO/AMC must make two attempts to obtain the relevant private treatment records or make a formal finding that a second request for such records would be futile.  38 U.S.C.A. § 5103A(2)(B) (2012); Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  

All attempts to obtain records must be documented in the claims file. If the RO/AMC is unable to secure same, notify the Veteran and (a) identify the specific records that are unobtainable; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim. Give the Veteran an opportunity to respond.  

3.  Thereafter, schedule the Veteran for a VA examination to determine the severity and manifestations of his bilateral knee disabilities as well as the nature and etiology of any low back disability.  The complete record, to include a copy of this remand, must be made available to the examiner in conjunction with the examination.  All testing deemed necessary must be completed, to include X-ray and magnetic resonance imaging (MRI) testing.  Based on a review of the complete record and a physical examination of the Veteran, the examiner is asked address the following: 

a.  Provide an opinion as to whether the Veteran's degenerative disc disease of the lumbosacral spine is at least as likely as not (i.e., a 50 percent probability or more) related to active service or any incident of service, to include the evidence showing an in-service low back strain and continued complaints of low back pain since that time.  

In providing this opinion, the examiner must consider the Veteran's competent and credible statements that he has experienced low back pain since the in-service injury. 

b.  The examiner should comment on the severity and manifestations of the Veteran's bilateral knee disabilities and report all signs and symptoms necessary for rating the Veteran's disability under the applicable rating criteria.  Specifically, the VA examiner must comment on the physical state of the Veteran's menisci as well as frequency and severity of any instability and/or subluxation which is reported by the Veteran and/or demonstrated during the examination.  It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, to include instability of the knee.  

A complete rationale must be provided for any opinions expressed.

4.  The Veteran that he must report for any scheduled examination and cooperate in the development of the claim. Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

5.  Thereafter, readjudicate the Veteran's claims for increased evaluations for his bilateral knee disabilities and service connection for a low back disability.  If the benefits sought are not granted to the fullest extent, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.  

6.  Thereafter, complete any development necessary for adjudication of the Veteran's TDIU claim, to include assigning an initial evaluation for the Veteran's PTSD and major depressive disorder and scheduling an appropriate VA examination in connection with the TDIU claim.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.  When offering this opinion, the examiner should not consider the effects of age or any non-service connected disability.  A complete rationale must be provided for any opinion offered.

7.  Thereafter, readjudicate the Veteran's TDIU claim, to include consideration of whether referral for extraschedular purposes is appropriate under 38 C.F.R. § 4.16(b).  If the benefits sought are not granted to the fullest extent, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


